In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-13-00206-CR


                              GARY WAYNE FINLEY, APPELLANT

                                                    V.

                               THE STATE OF TEXAS, APPELLEE

                              On Appeal from the 100th District Court
                                       Carson County, Texas
                      Trial Court No. 4384, Honorable Stuart Messer, Presiding

                                            April 24, 2014

                                  MEMORANDUM OPINION
                       Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      Appellant, Gary Wayne Finley, was charged by complaint and information1 with

the offense of possession of marijuana, in an amount of less than 50 pounds and more

than five pounds.2 Pursuant to a plea bargain with the State, appellant entered a plea

of guilty to the charged offense.             Appellant was placed on deferred adjudication

community supervision for a period of three years. The State subsequently filed a


      1
          The record reflects that appellant waived the requirement of a grand jury indictment.
      2
          See TEX. HEALTH & SAFETY CODE ANN. § 481.121(a), (b)(4) (West 2010)
motion to adjudicate appellant’s offense.        At the hearing on the State’s motion to

adjudicate, appellant entered pleas of true to the allegations. The court, after hearing

evidence regarding punishment, sentenced appellant to serve eight years’ confinement

in the Institutional Division of the Texas Department of Criminal Justice. Appellant gave

notice of appeal. We will affirm.


       Appellant’s attorney has filed an Anders brief and a motion to withdraw. Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his

motion to withdraw, counsel certifies that he has diligently reviewed the record, and in

his opinion, the record reflects no reversible error upon which an appeal can be

predicated. Id. at 744–45. In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.

Crim. App. 1978), counsel has candidly discussed why, under the controlling authorities,

there is no error in the trial court’s judgment. Additionally, counsel has certified that he

has provided appellant a copy of the Anders brief and motion to withdraw, and

appropriately advised appellant of his right to file a pro se response in this matter.

Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991). The Court has also

advised appellant of his right to file a pro se response.       Appellant has not filed a

response. By his Anders brief, counsel reviewed all grounds that could possibly support

an appeal, but concludes the appeal is frivolous. We have reviewed these grounds and

made an independent review of the entire record to determine whether there are any

arguable grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75,

109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex. Crim.

App. 2005). We have found no such arguable grounds and agree with counsel that the

appeal is frivolous.


                                             2
      Accordingly, counsel’s motion to withdraw is hereby granted, and the trial court’s

judgment is affirmed.3




                                                Mackey K. Hancock
                                                    Justice


Do not publish.




      3
        Counsel shall, within five days after this opinion is handed down, send his client
a copy of the opinion and judgment, along with notification of appellant=s right to file a
pro se petition for discretionary review. See TEX. R. APP. P. 48.4.


                                            3